Black, J.
The appellees, Theodore Lorig and Martin Weber, filed with their complaint an affidavit of Martin Weber, in which he stated “that he is one of the plaintiffs in the above entitled cause and makes this affidavit for and on behalf of the plaintiffs herein; that the claim in this action is for money damages due on a certain contract entered into by the defendants with the plaintiffs, and which said contract is set forth in the complaint in this action; that said claim is just, and that affiant believes he ought to recover from said defendants the sum of four hundred and ninety-eight dollars and sixty-four cents,” etc.
Ellis Michael and Edward Michael were summoned as garnishees. The appellants, the defendants, by counsel, appearing specially, moved to quash the writ of garnishment. The overruling of this motion is assigned as error.
*452The only reason urged in this court, of those stated in the motion, is as follows: “ The affidavit is defective, in this : it does not set forth the amount which the person making the affidavit believes the plaintiff ought to recover in the action.”
The statute relating to the subject of attachment provides (section 916, R. S. 1881): “ The plaintiff, or some person in his behalf, shall make an affidavit showing:
“First. The nature of the plaintiff’s claim.
“Second. That it is just.
“Third. The amount which he believes the plaintiff ought to recover.
“Fourth. That there exists in the action some one of the grounds for an attachment above enumerated.”
It is contended that the affidavit in this case was fatally defective because of the use of the word “ he ” in the clause “ and that affiant believes he ought to recover,” etc.
Much strictness is properly required in affidavits in attachment, but the intention of the statute and the purposes of justice ought not to be defeated because of verbal inaccuracy where the material requirements of the statute are fulfilled.
The statute requires that the affidavit shall show the nature of the plaintiff’s claim and that the claim is just. The important matter to be next shown, under the third requirement of the statute, is the amount which the affiant believes ought to be recovered upon the plaintiff’s claim, the nature of which the affiant has already shown, and the justness of which he has affirmed.
If it is apparent that in stating the amount which the affiant believes ought to be recovered, he has reference to the claim of the plaintiff, the nature of which has been described and the justness of which has been asserted in a preceding part of the affidavit, it would seem that there has been a sufficient showing within the meaning of the statute.
*453In Sleet v. Williams, 21 Ohio St. 82, in an affidavit of the plaintiff complying otherwise with the statute, instead of showing, in accordance with the statute, “the amount which the affiant believes the plaintiff ought to recover,” the affiant stated “ that there is now due him on said account from said defendant the sum of,” etc. The* Supreme Court, reversing the judgment of the district court, held the affidavit sufficient.
The statute, as was pointed out in the case cited, does not require the use of certain words; it provides for an affidavit “ showing ” certain matters of fact.
While we can not say that the affidavit was not defective, yet, taking the entire affidavit into consideration, we can not regard the defect as one which could prejudice the substantial rights of the appellants.
The appellants have assigned as errors the overruling of their demurrer to the amended complaint and the overruling of their motion for a new trial.
In the transcript of the record before us it appears that the appellees filed an amended complaint, which is set out in two paragraphs. Afterward the appellants moved to strike out certain portions of this amended complaint. This motion, covering three pages of the transcript and containing thirteen separately numbered clauses, asked that many separate portions of the first paragraph of the complaint be struck out; also, that all the second paragraph be struck out; also, that if the court should overrule the motion as applied to the second paragraph of the amended complaint as a whole, then that separate portions of that paragraph be struck out.
A subsequent entry shows that “ the motion heretofore filed herein by the defendants to strike out parts of amended complaint herein is sustained in part, to which ruling plaintiffs except, and overruled in part, to which ruling defendants except; and said motion and the rul*454ings thereon are now, by order of the court, made a part of the record in this cause without a bill of exceptions.”
Filed Dec. 11, 1892.
Afterward the appellants demurred to the first and second paragraphs of the complaint separately, and the demurrer was overruled; but except as it may be inferred from the filing of this demurrer and the ruling thereon, that the second paragraph of the complaint was not struck out as a whole, it does not appear what portions of the complaint were struck out or what portions referred to in the motion were retained.
It is incumbent upon the appellant to bring to this court a perfect record, so that as to any action of the court below because of which a reversal of the judgment is sought we may learn with certainty from the record what the ruling complained of was based upon.
"We can not decide that the court erred in overruling a demurrer to a complaint unless we know what were its allegations.
A complaint, it is true, may be insufficient whether certain of its allegations be struck out or retained, but we do not regard it as the duty of an Appellate Court to examine a complaint for the purpose of reversing the judgment where any uncertainty exists as to what facts were alleged in the pleading.
By reason of this imperfection of the record we can not, with certainty, determine the exact character of the issues tried, and therefore we can not satisfactorily and properly examine into the reasons assigned for a new trial.
The judgment is affirmed.